Marshall, Justice.
The appellee in this case filed a petition for writ of habeas corpus, seeking to set aside his convictions and sentences for burglary and theft by taking on grounds that his waiver of counsel and guilty plea were not knowing and voluntary.
The habeas judge agreed and, therefore, ruled in the appellee’s favor. See Blackledge v. Allison, 431 U. S. 63 (97 SC 1621, 52 LE2d *245136) (1977). We find the habeas judge’s findings of fact to be supported by the evidence, and we can not say that he erred in entering the order from which this appeal is taken. See e.g., Johnson v. State, 233 Ga. 58 (209 SE2d 629) (1974). See generally Crawford v. Caldwell, 229 Ga. 809 (194 SE2d 470) (1972).
Decided April 6, 1982.
Michael J. Bowers, Attorney General, Mary Beth Westmore-land, Assistant Attorney General, for appellant.
Robert Wentworth, pro se.

Judgment affirmed.


All the Justices concur.